Case 1:20-cv-01868-CMA-SKC Document 75 Filed 09/13/21 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 20-cv-01868-CMA-SKC

  VICTORIA PRICE,

          Plaintiff,

  v.

  VITA LOCATORS LLC,

          Defendant.


         ORDER GRANTING UNOPPOSED MOTION TO CERTIFY CLASS FOR
       SETTLEMENT PURPOSES, TO PRELIMINARILY APPROVE CLASS ACTION
        SETTLEMENT, AND TO AUTHORIZE NOTICE TO SETTLEMENT CLASS


          This matter is before the Court on Plaintiff Victoria Price’s Unopposed Motion to

  Certify Class for Settlement Purposes, to Preliminarily Approve Class Action Settlement,

  and to Authorize Notice to Settlement Class. (Doc. # 72). Having reviewed the Motion

  (Doc. # 72), the Settlement Agreement (“Settlement,” Doc. # 72-1), and the proposed

  Notice forms (Doc. # 72-2), and being fully advised in the bases for the Motion, the

  Court hereby GRANTS the Motion and ORDERS that:

       (1) The proposed Settlement Class consisting of individuals who worked for Vita

          Locators, LLC as apartment locators at any time between January 1, 2018 and

          May 17, 2021, is hereby CERTIFIED for the sole purpose of effectuating the

          Parties’ Settlement;
Case 1:20-cv-01868-CMA-SKC Document 75 Filed 09/13/21 USDC Colorado Page 2 of 3




     (2) The Court finds that: (1) the Parties’ Settlement was fairly and honestly

        negotiated; (2) the Parties judge the settlement to be fair and reasonable; (3)

        serious questions of law and fact exist and place the ultimate outcome of the

        litigation in doubt; and (4) the value of immediate recovery outweighs the mere

        possibility of future relief after protracted and expensive litigation. See Rutter &

        Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1188 (10th Cir. 2002).

        Accordingly, the Court PRELIMINARILY APPROVES the Settlement.

     (3) Plaintiff Victoria Price is hereby APPOINTED as the Class Representative for the

        Settlement Class;

     (4) Plaintiff’s counsel, Claire Hunter and Adam Harrison of HKM Employment

        Attorneys LLP are hereby APPOINTED as Class Counsel;

     (5) The Court hereby APPROVES the Notice and Opt-out forms attached to the

        Motion (Doc. # 72-2) to be sent to the Settlement Class Members;

     (6) The Court hereby AUTHORIZES notice to be sent to the Settlement Class and

        ORDERS that:

           a. Within 14 days of the date of this Order, Class Counsel shall send the

               Notices to the 30 putative Settlement Class Members using the contact

               information previously provided by Defendants;

           b. The Settlement Class Members shall have 45 days from the date on which

               the Notices are mailed to opt out, object to, or remain in the Class and the

               Settlement;




                                               2
Case 1:20-cv-01868-CMA-SKC Document 75 Filed 09/13/21 USDC Colorado Page 3 of 3




            c. Class Counsel shall conduct skip-tracing and make other reasonable

                 efforts to locate and provide the Notices to any Settlement Class Members

                 whose Notices are initially returned as undeliverable. Defendants shall

                 cooperate with these efforts by providing Class Counsel with all contact

                 information in their possession for those Class Members; and

            d. Class Counsel shall re-send the Notices to any Settlement Class

                 Members for whom additional contact information was found through skip

                 tracing and/or Class Counsel’s other reasonable efforts;

     (7) Class Counsel shall file a joint motion seeking final approval of the Settlement no

        less than 14 days before the Final Fairness Hearing; and

     (8) A two-hour Final Fairness Hearing is set for December 20, 2021, at 10:00 AM.

        Class Counsel shall include this date on the Notices sent to the Settlement

        Class.

        It is

                 FURTHER ORDERED that Defendant Andrew Wiggin’s Motion to Dismiss

        First Amended Individual, Collective and Class Action Complaint and Jury

        Demand (Doc. # 64) is DENIED as moot.

                 DATED: September 13, 2021

                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge



                                               3
